Departamento de Justicia de EE.UU
División de Derechos Civiles

Protecciones
Federales Contra la
Discriminación por
Origen Nacional

INTRODUCCION

Las leyes federales prohíben la discriminación
basada en el origen nacional, raza, color, religión,
discapacidad, sexo y situación familiar de una
persona. Las leyes que prohíben la discriminación
por origen nacional establecen que es ilegal
discriminar a una persona en base a su lugar de
nacimiento, ancestro, cultura o idioma. Esto
significa que a las personas no se les puede negar la
igualdad de oportunidades porque ellas o sus
familias son de otro país, porque tienen un nombre
o un acento relacionado con un grupo de cierto
origen nacional, porque no dominan el inglés,
porque participan en ciertas costumbres que se
relacionan con un grupo de cierto origen nacional o
porque están casadas o se relacionan con alguien de
cierto origen nacional.

La División de Derechos Civiles del Departamento
de Justicia se preocupa de que en los Estados
Unidos no se denuncie la discriminación por origen
nacional debido a que las víctimas no conocen sus
derechos legales o temen hacer sus denuncias ante
el gobierno. Si piensa que usted, o alguien que
usted conoce, ha sufrido discriminación debido a su
origen nacional y desea obtener más información
sobre cómo ejercer sus derechos legales, debería
leer este folleto.

Aquí se explican las leyes que prohíben la
discriminación por origen nacional y se dan algunos
ejemplos. En Internet puede encontrar información
adicional sobre la División de Derechos Civiles y
sus Secciones, en la dirección
http://www.justice.gov/crt. Puede ponerse en
contacto con esta División para presentar denuncias
por discriminación como se explica a continuación.

1

CONOZCA SUS DERECHOS
LEGALES

La División de Derechos Civiles del Departamento
de Justicia hace cumplir leyes federales que
prohíben la discriminación en:

Educación
Empleo
Vivienda
Préstamos
Alojamientos Públicos
Ejecución de la Ley / Mala Conducta Policial
Votación
Programas de asistencia federal

La División también hace cumplir las leyes que
prohíben la discriminación por motivos de
discapacidad, protege los derechos civiles de
personas que se encuentran detenidas en ciertas
instalaciones estatales o locales, y entabla acciones
judiciales por delitos motivados por la raza, el color
o el origen nacional de las víctimas.

En algunos casos, la División sólo puede participar
si existe una “patrón o práctica” de discriminación.
Por lo general, esto quiere decir que se ha
producido más de un incidente de discriminación, y
que existe una política o conducta repetitiva que
resulta discriminatoria.

2

INFRACCIONES PENALES
DE LOS DERECHOS CIVILES

* Un joven de ascendencia sudasiática es asaltado
al salir de un concierto en un club nocturno. El
asaltante, miembro de un grupo racista de cabezas
rapadas, grita epítetos racistas mientras golpea a la
víctima con los puños y un tubo hasta dejarlo
inconsciente en el estacionamiento del club.

* En las reuniones del Ku Klux Klan, uno de sus
miembros le dice a los demás que los mexicanos y
los puertorriqueños deberían “regresar al lugar de
donde vinieron”. Queman una cruz frente a la casa
de una joven pareja de hispanos para atemorizarlos
y obligarlos a mudarse del vecindario. Antes de
quemar la cruz, el acusado muestra un revólver y le
entrega otro a uno de sus amigos en caso de que las
víctimas traten de detenerlos.
* Una compañía estadounidense busca trabajadores
en un pequeño pueblo mexicano con la promesa de
que tendrán un buen empleo y un buen sueldo. La
compañía trae a los mexicanos ilegalmente a los
Estados Unidos en un camión cisterna vacío.
Cuando por fin llegan a su destino en los Estados
Unidos, los trabajadores reciben la amenaza de que
si intentan salir de la fábrica, los matarán.

Estos ejemplos pueden representar infracciones
penales de las leyes de derechos civiles. La Sección
Penal de la División de Derechos Civiles entabla un
proceso judicial a personas acusadas de emplear la
fuerza o la violencia para interferir en los derechos
protegidos federalmente de una persona debido a su
origen nacional. Estos derechos incluyen áreas
como la vivienda, el empleo, la educación o el uso
de instalaciones o servicios públicos. Puede ponerse
en contacto con la Sección Penal llamando al
(202) 514-3204 o escribiendo a:
3

U.S. Department of Justice
Civil Rights Division
Criminal Section, PHB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

DERECHOS DE LAS PERSONAS CON
DISCAPACIDAD

* Una HMO que acepta pacientes de Medicaid le
dice a una mujer mexicano-americana con parálisis
cerebral que vuelva otro día a pedir una cita, a
pesar de que presta asistencia inmediata a otras
personas.

Este ejemplo puede constituir no sólo una
infracción de las leyes federales que prohíben la
discriminación por motivos de discapacidad, sino
también de las leyes que prohíben la discriminación
por origen nacional. Si piensa que ha sido víctima
de discriminación porque tiene una discapacidad,
puede ponerse en contacto con la Sección de
Derechos de las Personas con Discapacidad
(Disability Rights Section) llamando al (800) 5140301 (voz) o al (800) 514-0383 (TDD) o enviando
un correo electrónico a ada.complaint@usdoj.gov.
También puede escribir a:
U.S. Department of Justice
Civil Rights Division
Disability Rights Section, NYA
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

EDUCACION

* Una niña tiene problemas para hablar inglés, pero
su escuela no le presta la enseñanza ni los servicios
adecuados para ayudarla a aprender inglés y las
otras materias.
4

* Una escuela con la mayoría de estudiantes
haitianos no ofrece cursos de honor para estudiantes
sobresalientes. Otras escuelas del distrito que no
tienen muchos estudiantes haitianos sí ofrecen esos
cursos y también otros cursos avanzados como
“Advanced Placement (A.P.)”

*Los funcionarios de la escuela no actúan cuando
estudiantes asiático-americanos se quejan de
hostilidad verbal y física por parte de sus
compañeros.

Estos ejemplos pueden constituir infracciones de la
ley federal que prohíbe la discriminación en
escuelas primarias, escuelas secundarias (escuelas
intermedias y escuelas secundarias), e institutos y
universidades públicas por motivo del origen
nacional de las personas. La Sección de
Oportunidades Educativas vigila el cumplimiento
de la Ley de Igualdad de Oportunidades Educativas
de 1974, la cual requiere que las agencias
educativas estatales y distritos escolares tomen
acciones adecuadas con el fin de remover las
barreras lingüísticas que impiden que el Estudiante
de Inglés (ELL) participe de la misma manera en
los programas educativos ofrecidos a los otros
estudiantes. La Sección también hace cumplir las
leyes federales que protegen al estudiante contra
hostigamientos o tratos desiguales y desfavorables
por motivo de su origen nacional.

Para obtener más información, incluyendo
instrucciones de cómo presentar una denuncia,
visite el sitio Web de la Sección
www.justice.gov/crt/edo/. También puede ponerse
en contacto directamente con la Sección llamando
al (202) 514-4092 o (877) 292-3804, o escribiendo
al correo electrónico education@usdoj.gov.
También puede escribir a:

5

U.S. Department of Justice
Civil Rights Division
Educational Opportunities Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

EMPLEO

* El supervisor de un trabajador de tránsito lanza
frecuentes epítetos racistas contra él porque su
familia es de Irán. La semana pasada, el jefe colocó
un letrero falso en el tablero de avisos por el cual le
decía a todos que no confiaran en ese trabajador
porque era un terrorista.

* Una mujer que emigró de Rusia solicita un
trabajo como contadora. El patrón la rechaza
porque habla con acento, a pesar de que es capaz de
desempeñar las tareas del trabajo.

* Una compañía procesadora de alimentos exige a
los candidatos con aspecto o acento extranjero que
muestren documentos de autorización de trabajo
antes de permitirles llenar una solicitud de empleo,
mientras que los candidatos blancos nacidos en el
país no tienen que enseñar ningún documento antes
de completar las solicitudes. Además, los
documentos de los empleados con raíces étnicas son
revisados más detenidamente y son rechazados con
mayor frecuencia que los mismos tipos de
documentos mostrados por empleados blancos
nacidos en el país.

Estos ejemplos pueden constituir infracciones de la
ley que prohíbe la discriminación de un empleado o
solicitante de trabajo debido a su origen nacional.
Esto quiere decir que un empleador no puede
sancionar, acosar, despedir, o rehusarse a contratar
o a ascender a una persona debido a su origen
nacional.
6

Si considera que un empleador, organización
laboral o agencia de empleos lo/la ha discriminado
debido a su origen nacional, póngase en contacto
con:

Comisión para la Igualdad de Oportunidades en el
Empleo
(800) 669-4000
(Empleadores con 15 o más empleados)
Oficina del Consejero Especial
(800) 255-7688

U.S. Department of Justice
Civil Rights Division
Office of Special Counsel for Immigration-Related
Unfair Employment Practices, NYA
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
(Empleadores con 4 a14 empleados)
Sección de Litigio Laboral
(202) 514-3831

U.S. Department of Justice
Civil Rights Division
Employment Litigation Section, PHB
950 Pennsylvania Avenue, N.W
Washington, D.C. 20530
(Empleador del gobierno estatal o local con patrón
o práctica de discriminación ilegal)

Además, un patrón puede infringir la ley federal al
exigir documentos específicos de autorización de
trabajo, como una tarjeta de residencia permanente,
o rechazar dichos documentos únicamente a
personas que pertenecen a ciertos orígenes
nacionales. Para obtener más información o para
presentar cargos, póngase en contacto con la
Oficina del Consejero Especial de la División a la
dirección, número telefónico gratuito o correo
electrónico indicados anteriormente.
7

VIVIENDA

* Una familia nativa de Hawái busca un
apartamento. El agente de alquileres le dice que no
hay ningún apartamento disponible, a pesar de que
sí lo hay y se los muestra a solicitantes blancos.

* Un agente de bienes raíces le muestra a una
familia latina casas que están ubicadas solamente en
vecindarios en los que predominan personas latinas
y se rehúsa a mostrarle a la familia casas en
vecindarios en los que predominan personas
blancas.

Estos ejemplos pueden constituir infracciones de la
Ley Federal de Vivienda Justa. Dicha ley prohíbe la
discriminación por motivos de origen nacional,
raza, color, sexo, religión, discapacidad o situación
familiar (presencia de niños menores de 18 años) en
asuntos relacionados con vivienda. Las denuncias
individuales de discriminación pueden presentarse
ante el Departamento de Vivienda y Desarrollo
Urbano (HUD) llamando al (800) 669-9777. Si
usted considera que existe un patrón o práctica de
discriminación, póngase en contacto con la Sección
de Vivienda y Cumplimiento de la Ley Civil
(Housing and Civil Enforcement Section) de la
División llamando al (202) 514-4713 ó (800) 8967743, o escribiendo al correo electrónico
fairhousing@usdoj.gov. También puede escribir a:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

8

PRÉSTAMOS

* A una mujer latina le cobran una tasa de interés y
cargos más altos que a clientes blancos del sexo
masculino que tienen antecedentes financieros
similares y que solicitan la misma clase de
préstamo.

Este ejemplo puede constituir una infracción de las
leyes federales que prohíben la discriminación en
asuntos relacionados con préstamos por motivos de
origen nacional, raza, color, sexo, religión,
discapacidad y estado civil o porque una parte de
los ingresos de una persona proviene de asistencia
pública, o porque la persona ha ejercido derechos
protegidos bajo la Ley de Protección de Crédito del
Consumidor (Consumer Credit Protection Act). Si
el préstamo es para una hipoteca inmobiliaria,
mejoramiento de vivienda, o para cualquier otro
motivo relacionado con vivienda, puede presentar
una denuncia con el Departamento de Vivienda y
Desarrollo Urbano, llamando al (800) 669-9777. Si
el préstamo es para propósitos que no están
relacionados a vivienda (como un préstamo
vehicular), puede presentar una denuncia ante la
agencia reguladora del prestamista, la Comisión
Federal de Comercio o la oficina del Procurador
General de su estado. Para obtener más información
sobre sus derechos o presentar una denuncia,
también puede ponerse en contacto con la Sección
de Vivienda y Cumplimiento de la Ley Civil,
llamando al (202) 514-4713 ó
(800) 896-7743, o escribiendo al correo electrónico
fairhousing@usdoj.gov. También puede escribir a:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530
9

ALOJAMIENTOS PUBLICOS

* En un restaurante, un grupo de estadounidenses
de ascendencia asiática espera más de una hora para
recibir servicio, mientras que a los clientes blancos
y latinos los reciben con prontitud.
* En un hotel, a unos huéspedes estadounidenses de
origen haitiano se les comunica que deben pagar en
efectivo en lugar de con tarjeta de crédito, les
cobran precios más altos que a otros clientes y no
se les brindan las mismas comodidades, como
toallas y jabón.

Estos ejemplos pueden constituir infracciones de las
leyes federales que prohíben la discriminación por
motivos de origen nacional, raza, color o religión en
alojamientos públicos. Los alojamientos públicos
incluyen hoteles, restaurantes y locales de
entretenimiento. Si usted piensa que se le ha negado
el acceso o la igualdad para disfrutar un alojamiento
público y que existe un patrón o práctica de
discriminación, póngase en contacto con la Sección
de Vivienda y Cumplimiento de la Ley Civil
llamando al (202) 514-4713 ó (800) 896-7743, o
escribiendo a fairhousing@usdoj.gov. También
puede escribir a:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

MALA CONDUCTA POLICIAL

* Los policías constantemente detienen carros
conducidos por latinos cometiendo ciertas
infracciones de tránsito, pero casi nunca detienen a
conductores blancos cometiendo las mismas
infracciones.
10

* Un policía que interroga en la calle a un hombre
de origen vietnamita, se enfada cuando aquél es
incapaz de responder a sus preguntas porque no
habla inglés. El oficial arresta al hombre por
perturbar el orden público.

Estos ejemplos pueden constituir infracciones de la
Cláusula de Igualdad de Protección de la
Constitución de los Estados Unidos. También
pueden ser infracciones de la Ley Ómnibus para el
Control de la Delincuencia y Calles Seguras de
1968. Dicha ley prohíbe la discriminación por
origen nacional, raza, color, religión o sexo por
parte de un departamento de policía que reciba
fondos federales a través del Departamento de
Justicia de EE.UU. Asimismo, pueden infringir el
Título VI de la Ley de Derechos Civiles de 1964
que prohíbe la discriminación por agencias
encargadas de hacer cumplir las leyes que reciben
asistencia financiera federal, incluso bienes
decomisados. Esto incluye a la mayoría de agencias
estatales y locales encargadas de hacer cumplir la
ley.

Las denuncias de discriminación de individuos
pueden presentarse ante la Sección de Coordinación
y Cumplimiento Federal (Federal Coordination and
Compliance Section) a la siguiente dirección:
U.S. Department of Justice
Civil Rights Division
Federal Coordination and Compliance Section, NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

o puede llamar a la Sección de Coordinación y
Cumplimiento Federal al (888) 848-5306 ó
(202) 307-2678 (TDD).

11

Las denuncias de discriminación contra individuos
también pueden presentarse en la siguiente
dirección: Office of Justice Programs at the Office
for Civil Rights, Office of Justice Programs, U.S.
Department of Justice, Washington, D.C. 20531, o
llamando a la Oficina de Programas de Justicia al
(202) 307-0690.

La Sección de Litigios Especiales (Special
Litigation Section) investiga y procesa denuncias
contra departamentos de policía con tendencias o
prácticas de discriminación por motivos de origen
nacional. Para presentar una denuncia, póngase en
contacto con la Sección de Litigios Especiales en el
(202) 514-6255 ó (877) 218-5228. También puede
escribir a:
U.S. Department of Justice
Civil Rights Division
Special Litigation Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

DERECHOS CIVILES DE PERSONAS
DETENIDAS

* Una cárcel no traduce las audiencias disciplinarias
a los detenidos que no hablan inglés.

* Un hospital siquiátrico de un estado no cuenta
con los medios para proporcionar tratamiento a
personas que no hablan inglés.

Estos ejemplos pueden constituir infracciones de la
Cláusula de Igualdad de Protección de la
Constitución de los Estados Unidos. La Sección de
Litigios Especiales vela por el cumplimiento de los
derechos constitucionales de las personas detenidas
en instituciones de gobiernos estatales o locales,
como prisiones, cárceles, centros de detención para
12

personas antes del juicio, centros correccionales
juveniles, asilos operados públicamente, y centros
para personas con discapacidades psiquiátricas o del
desarrollo.
Si usted es un residente de cualquiera de dichos
centros y piensa que existe un patrón o práctica de
discriminación basada en su origen nacional,
póngase en contacto con la Sección de Litigios
Especiales llamando al (202) 514-6255 ó (877) 2185228. También puede escribir a:
U.S. Department of Justice
Civil Rights Division
Special Litigation Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

PROGRAMAS DE ASISTENCIA
FEDERAL

* Una agencia local de servicios sociales no
proporciona información ni capacitación laboral en
coreano, aun cuando la cuarta parte de los
residentes locales sólo habla coreano.

* En un hospital en un área con gran cantidad de
habitantes latinos, los empleados de la clínica de
servicio ambulatorio generalmente hacen bromas y
comentarios relacionados con su acento y algunas
veces se demoran en atender a los pacientes latinos.
A los pacientes latinos se les indica que deben traer
sus propios intérpretes para poder ver a un doctor.

Estos ejemplos pueden constituir infracciones de las
leyes federales que prohíben la discriminación por
motivos de origen nacional, raza o color por parte
de programas que reciben fondos federales. Si usted
piensa que ha sido víctima de discriminación por
una agencia de un gobierno estatal o local o una
13

organización que recibe fondos del gobierno
federal, puede presentar una denuncia ante la
Sección de Coordinación y Cumplimiento Federal
de la División llamando al (888) 848-5306 ó (202)
307-2678 (TDD). También puede escribir a:

U.S. Department of Justice
Civil Rights Division
Federal Coordination and Compliance Section, NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

La Sección de Coordinación y Cumplimiento
Federal hará llegar la denuncia a la agencia de
financiamiento federal que es la principal
responsable de hacer cumplir las prohibiciones de
discriminación aplicables a sus destinatarios.

VOTACION

* Un funcionario electoral exige a un votante de
piel oscura, que tiene un apellido poco común, que
muestre una prueba de su ciudadanía
estadounidense, pero no se la exige a los votantes
blancos.

* A pesar de las peticiones de los votantes de una
gran comunidad de habla hispana, los funcionarios
electorales se rehúsan a proporcionar materiales de
elecciones en español, entre ellos lo formularios de
inscripción y las papeletas para votar de muestra, y
a permitir que los de habla hispana lleven
traductores a la cabina de votación.

La Sección de Votación puede tomar acciones para
corregir los problemas que se muestran en esto
ejemplos. Las leyes federales prohíben varias
maneras de discriminación en las votaciones,
incluyendo la intimidación y acoso de votantes por
motivos de raza, color o por pertenecer a un grupo
14

de minoría idiomática. Además, las leyes también
exigen que en ciertas jurisdicciones se proporcionen
materiales electorales y asistencia en idiomas
distintos del inglés. Estas leyes también les
proporcionan a los votantes que necesiten ayuda
para leer los materiales electorales el derecho de ser
asistidos por alguien que ellos elijan (que no sea su
patrón o representante de un sindicato). Además,
observadores federales o empleados de la Sección
de Votación pueden observar los procedimientos en
el día de elecciónes en respuesta a preocupaciones
acerca de discriminación en el proceso de votación
y a la falta de acceso para personas de una minoría
lengüística. La Sección también puede tomar
acción para tratar con métodos de elecciónes, tal
como planes para el distrito en general (planes “atlarge”) que debilitan la fuerza electoral de una
minoría.

Si usted piensa que ha sido víctima de
discriminación en alguna votación o que se le ha
negado asistencia para depositar su voto, puede
ponerse en contacto con la Sección de Votaciones
de la División (Voting Rights Section) llamando al
(800) 253-3931 o escribiendo al
voting.section@usdoj.gov. También puede escribir a:
U.S. Department of Justice
Civil Rights Division
Voting Section, NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

15

Cuando llame a cualquiera de las oficinas
enumeradas en este folleto, le contestarán su
llamada en inglés. Si necesita un intérprete, dígale a
la operadora que idioma habla. La operadora lo
pondrá en espera mientras busca una intérprete. No
cuelgue. Por medio del servicio de intérpretes,
estamos equipados para asistir llamadas en todos
los idiomas.
Nota: Para las personas con discapacidades, este
documento estará disponible en impresiones
grandes, grabación en audio, diskette de
computadora y Braille.
No dude en hacer copiar de este documento.

Emitido en agosto de 2010

16

Federal Protections Against
National Origin Discrimination
Spanish

www.justice.gov/crt

United States Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

